Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albrecht et al. (US Patent Application Publication 2019/0005898 with provisional priority date 6/28/2017), herein after referred to as Albrecht.
Regarding independent claim 1, Albrecht discloses an image display device (abstract) comprising: 
a backlight unit configured to emit light towards a display panel (Figure 1 reference block diagram of parts including backlight 58 comprised within display 14. Figure 5 reference display 14 comprising pixel array 28 described in paragraphs [0044]-[0045] to display images. Figure 5 reference backlight 58 described in paragraphs [0045]-[0046] to provide illumination that passes through the pixel array 28.); 
an illuminance sensor configured to obtain illuminance information associated with an area that is external to the image display device (Figure 1 reference ambient light sensor 32 described in paragraph [0023] to gather/obtain ambient light/illumination measurements/levels/information. Paragraph [0026] describes ambient light levels regards light which varies display glare as the device is moved between indoors and outdoors environments. Display glare is an issue with external light (such as the sun) illuminating the surface of the display. Such a description relates the measured ambient light of the ambient light sensor 32 to regard light that is external to the image display device since light internal to the display would be unable to vary display glare conditions when the device is moved between indoors and outdoors environments.); 
a memory configured to store one or more instructions (figure 1 reference control circuitry 12 described in paragraph [0021] to comprise storage such as hard disk drive storage, nonvolatile memory, etc.); and 
a processor configured to execute the one or more instructions stored in the memory (figure 1 reference control circuitry 12 described in paragraph [0021] to comprise processing circuitry to control operation of the device 10. Paragraph [0022] describes the processing circuitry to execute the instructions stored on the memory.) to: 
select a backlight control pattern (KP (figure 12) is described to be adjusted/selected based on ambient light level in paragraphs [0065]-[0066]. Figure 10 and paragraph [0058] further describes varying the KP exampled in dim or bright ambient light.), from a plurality of backlight control patterns (Figure 12 depicts three control patterns 80, 82, and 84 of different line shape lengths. Paragraph [0063] describes the patterns to regard a relationship between a value at system brightness level/information and a value of backlight luminance/brightness.) stored in the memory (Paragraph [0070] describes the knee points KP (depicted in figure 12) to be stored in device 10), corresponding to the obtained illuminance information (KP is described to be adjusted based on ambient light level in paragraphs [0065]-[0066].), the plurality of backlight control patterns including different shapes (Note support for the claim language regarding control patterns of different shapes regards slopes of the backlight control patterns such as depicted by applicant’s current application figure 4A regarding PWM vs APL (average pixel luminance). Prior art Albrecht figure 10 and paragraph [0058] further describes varying the KP exampled in dim or bright ambient light. Figure 3 depicts the relationship of display luminance (output luminance from display) to content luminance (generated image control parameters for pixels as described in paragraph [0041]). Figure 3 and paragraph [0038] describes ambient light levels in regards to bright, moderate, and dim. While figure 3 describes different curved shape relationships of pixel control patterns replacing KP with PWM measured against the depicted backlight luminance in figure 12 would produce shaped relationships other than lines and include at minimum two different shapes regarding dim and bright ambient light levels if not three (including moderate ambient light). In summary discussing utilizing KP includes PWM wherein the rejection will utilize figure 12 as the claimed “backlight control pattern of different shapes” for simplicity, but note that the different shapes depend on the definition of control pattern.), and representing a relationship between brightness information of a frame and brightness information of the backlight unit (Figure 12 depicts three control patterns 80, 82, and 84. Paragraph [0063] describes the patterns to regard a relationship between a value at system brightness level/information and a value of backlight luminance/brightness. Paragraphs [0073]-[0074] describes brightness information regards display data given in frames.); and
change a brightness of the backlight unit based on the brightness information of the backlight unit corresponding to brightness information of a current in the selected backlight control pattern (in addition to the backlight control scheme modified based on detected ambient light levels in paragraph [0058] as described above, paragraph [0043] describes normal in the art operations of controlling a backlight in correspondence with pixel/display brightness information).
Regarding claim 2, Albrecht discloses the image display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: identify the plurality of backlight control patterns based on a screen mode of the image display device (paragraph [0057] describes modifying KP to accommodate a normal power operating mode and a low power operating mode and/or ambient light level).
Regarding claim 3, Albrecht discloses the image display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: compare the illuminance information with a first threshold value; and select the backlight control pattern based on comparing the illuminance information with the first threshold value (figure 10 and paragraph [0058] describes modifying KP for lower brightness settings in dim ambient light and KP is modified for higher brightness settings in bright ambient light. It is inherent in the description of detecting bright/dim ambient light that a threshold or value be identified in order for the sensor to perform the function of sensing the difference between bright and dim ambient light.). 
Regarding claim 4, Albrecht discloses the image display device of claim 3, wherein the processor is further configured to execute the one or more instructions to: compare the illuminance information with the first threshold value and a second threshold value; and 
change the brightness of the backlight unit based on a first backlight control pattern corresponding to a low-illuminance environment based on the illuminance information being less than the first threshold value; 
change the brightness of the backlight unit based on a second backlight control pattern corresponding to a medium-illuminance environment based on the illuminance information being greater than or equal to the first threshold value and less than or equal to the second threshold value; or 
change the brightness of the backlight unit based on a third backlight control pattern corresponding to a high-illuminance environment based on the illuminance information being greater than the second threshold value (figure 12 depicts three backlight control patterns 80, 82, and 84. Figure 10 and paragraph [0058] describes switching between KP1 to KP10 regards a switch of detected ambient light dim to bright. This describes KP5 to regard an ambient light level of moderate as described similarly in figure 3 and paragraph [0038]. As described above in regards to identifying two brightness levels dim and bright, it is inherent that a threshold exists between those two values to perform the function of identifying them as different values. Therefore, in the same manner, in identifying dim, moderate, and bright ambient light at minimum two thresholds are inherent to identify the different between the three values. It is noted what would not be considered inherent is the particular values of those thresholds. However, no such detail is current claimed beyond the existence of the thresholds themselves.). 
Regarding claim 5, Albrecht discloses the image display device of claim 1, wherein each of the plurality of backlight control patterns represents a duty cycle of a signal for controlling the backlight unit based on the brightness information of the frame, and the brightness of the backlight unit increases as a value of the duty cycle increases (figure 7 and paragraphs [0051]-[0052] describes the PWM scheme of the backlight such that the duty cycle/pulse duration increases to increase brightness.).
Regarding claim 6, Albrecht discloses the image display device of claim 5, wherein the plurality of backlight control patterns comprise patterns in which the duty cycle of the signal represents a same value in a section where the brightness information of the frame is less than or equal to a threshold value (The intent of the claim is that the PWM remains the same between successive pulses if the value is equal to or less than a threshold. However, there is a plurality of issues with the claim language. The “same value”, “section”, and “threshold value” and how the signal represents the value is not defined within the claim. The broadest most reasonable interpretation regards the PWM digital signal to be a digital value (first PWM pulse) at a particular instance of time (first pulse output period) and that a second digital value (second PWM pulse) is equal to the first digital value (represents a same value) when the second digital value is output (section)(second pulse output period) when (where) the digital value is equal to the threshold. This is simplified to: the PWM signal equaling the threshold and therefore requires no change making the two pulses the same as claimed.). 
Regarding claim 7, Albrecht discloses the image display device of claim 1, wherein the brightness information of the frame comprises average pixel level (APL) data representing an average brightness of pixels included in the frame (paragraphs [0035], [0040] describes changes in average pixel luminance are detected and appropriately displayed via the tone mapping engine 24.). 
Regarding claim 8, Albrecht discloses the image display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: change the brightness of the backlight unit based on a user input; store adjusted brightness information of the backlight unit based on a user input; and adjust the plurality of backlight control patterns based on the stored adjusted brightness information of the backlight unit (Figure 10 and paragraph [0058] describes to adjust the backlight control patterns (depicted in figure 12) regarding KP based on user inputs and/or ambient light. Paragraph [0060] that the curve of adjustment of figure 10 may be stored in the device.). 
Regarding claim 9, Albrecht discloses the image display device of claim 8, wherein the processor is further configured to execute the one or more instructions to change the plurality of backlight control patterns by using at least one neural network (The definition of neural network regards a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates. Claiming “neural network” with no definition of operation or creation implies the broadest most reasonable interpretation regarding the definition of neural network itself to be applied. In this particular case, paragraph [0058] of prior art Albrecht discloses the series of algorithms of detecting dim ambient light for automatically lower brightness settings and relates this to a user perform the function of lowering brightness (via input) when the human user detects dim ambient light. This describes a neural network in adjusting backlight control patterns.). 
Regarding claim 10, Albrecht discloses the image display device of claim 8, wherein the processor is further configured to execute the one or more instructions to: change the plurality of backlight control patterns based on an amount of the stored adjusted brightness information of the backlight unit being greater than or equal to a threshold value (As stated in regards to claim 6, claiming an undefined/arbitrary amount to be equal to an undefined threshold comprises the broadest most reasonable interpretation that the value is itself or equal to itself. Prior art Albrecht discloses in paragraph [0060] to store the function representing the curve of figure 10 utilized in figure 12 so that the control circuitry can calculate the desired KP based on the current system brightness setting). 
Regarding independent claim 11, Albrecht discloses a method of operating an image display device (abstract), the method comprising: 
obtaining illuminance information associated with an area that is external to the image display device (Figure 1 reference ambient light sensor 32 described in paragraph [0023] to gather/obtain ambient light/illumination measurements/levels/information. Paragraph [0026] describes ambient light levels regards light which varies display glare as the device is moved between indoors and outdoors environments. Display glare is an issue with external light (such as the sun) illuminating the surface of the display. Such a description relates the measured ambient light of the ambient light sensor 32 to regard light that is external to the image display device since light internal to the display would be unable to vary display glare conditions when the device is moved between indoors and outdoors environments.); 
selecting a backlight control pattern (KP (figure 12) is described to be adjusted/selected based on ambient light level in paragraphs [0065]-[0066]. Figure 10 and paragraph [0058] further describes varying the KP exampled in dim or bright ambient light.), from a plurality of backlight control patterns (Figure 12 depicts three control patterns 80, 82, and 84 of different line shape lengths. Paragraph [0063] describes the patterns to regard a relationship between a value at system brightness level/information and a value of backlight luminance/brightness.) stored in the memory (Paragraph [0070] describes the knee points KP (depicted in figure 12) to be stored in device 10), corresponding to the obtained illuminance information (KP is described to be adjusted based on ambient light level in paragraphs [0065]-[0066].), the plurality of backlight control patterns including different shapes (Note support for the claim language regarding control patterns of different shapes regards slopes of the backlight control patterns such as depicted by applicant’s current application figure 4A regarding PWM vs APL (average pixel luminance). Prior art Albrecht figure 10 and paragraph [0058] further describes varying the KP exampled in dim or bright ambient light. Figure 3 depicts the relationship of display luminance (output luminance from display) to content luminance (generated image control parameters for pixels as described in paragraph [0041]). Figure 3 and paragraph [0038] describes ambient light levels in regards to bright, moderate, and dim. While figure 3 describes different curved shape relationships of pixel control patterns replacing KP with PWM measured against the depicted backlight luminance in figure 12 would produce shaped relationships other than lines and include at minimum two different shapes regarding dim and bright ambient light levels if not three (including moderate ambient light). In summary discussing utilizing KP includes PWM wherein the rejection will utilize figure 12 as the claimed “backlight control pattern of different shapes” for simplicity, but note that the different shapes depend on the definition of control pattern.), and representing a relationship between brightness information of a frame and brightness information of the backlight unit (Figure 12 depicts three control patterns 80, 82, and 84. Paragraph [0063] describes the patterns to regard a relationship between a value at system brightness level/information and a value of backlight luminance/brightness. Paragraphs [0073]-[0074] describes brightness information regards display data given in frames.); and
changing a brightness of the backlight unit based on the brightness information of the backlight unit corresponding to brightness information of a current in the selected backlight control pattern (in addition to the backlight control scheme modified based on detected ambient light levels in paragraph [0058] as described above, paragraph [0043] describes normal in the art operations of controlling a backlight in correspondence with pixel/display brightness information).
Regarding claim 12, Albrecht discloses the method of claim 11, further comprising: identifying the plurality of backlight control patterns based on a screen mode of the image display device (paragraph [0057] describes modifying KP to accommodate a normal power operating mode and a low power operating mode and/or ambient light level).
Regarding claim 13, Albrecht discloses the method of claim 11, wherein the selecting the backlight control pattern comprises: comparing the illuminance information with a first threshold value; and selecting the backlight control pattern based on comparing the illuminance information with the first threshold value (figure 10 and paragraph [0058] describes modifying KP for lower brightness settings in dim ambient light and KP is modified for higher brightness settings in bright ambient light. It is inherent in the description of detecting bright/dim ambient light that a threshold or value be identified in order for the sensor to perform the function of sensing the difference between bright and dim ambient light.). 
Regarding claim 14, Albrecht discloses the method of claim 13, further comprising: comparing the illuminance information with the first threshold value and a second threshold value; and selecting a first backlight control pattern corresponding to a low-illuminance environment based on the illuminance information being smaller than the first threshold value; selecting a second backlight control pattern corresponding to a medium-illuminance environment based on the illuminance information being greater than or equal to the first threshold value and less than or equal to the second threshold value; or selecting a third backlight control pattern corresponding to a high-illuminance environment based on the illuminance information being greater than the second threshold value (figure 12 depicts three backlight control patterns 80, 82, and 84. Figure 10 and paragraph [0058] describes switching between KP1 to KP10 regards a switch of detected ambient light dim to bright. This describes KP5 to regard an ambient light level of moderate as described similarly in figure 3 and paragraph [0038]. As described above in regards to identifying two brightness levels dim and bright, it is inherent that a threshold exists between those two values to perform the function of identifying them as different values. Therefore, in the same manner, in identifying dim, moderate, and bright ambient light at minimum two thresholds are inherent to identify the different between the three values. It is noted what would not be considered inherent is the particular values of those thresholds. However, no such detail is current claimed beyond the existence of the thresholds themselves.). 
Regarding claim 15, Albrecht discloses the method of claim 11, wherein each of the plurality of backlight control patterns represents a duty cycle of a signal for controlling the backlight unit based on the brightness information of the frame, and the brightness of the backlight unit increases as a value of the duty cycle increases (figure 7 and paragraphs [0051]-[0052] describes the PWM scheme of the backlight such that the duty cycle/pulse duration increases to increase brightness.).
Regarding claim 16, Albrecht discloses the method of claim 15, wherein the plurality of backlight control patterns comprise patterns in which the duty cycle of the signal represents a same value in a section where the brightness information of the frame is less than or equal to a threshold value value (The intent of the claim is that the PWM remains the same between successive pulses if the value is equal to or less than a threshold. However, there is a plurality of issues with the claim language. The “same value”, “section”, and “threshold value” and how the signal represents the value is not defined within the claim. The broadest most reasonable interpretation regards the PWM digital signal to be a digital value (first PWM pulse) at a particular instance of time (first pulse output period) and that a second digital value (second PWM pulse) is equal to the first digital value (represents a same value) when the second digital value is output (section)(second pulse output period) when (where) the digital value is equal to the threshold. This is simplified to: the PWM signal equaling the threshold and therefore requires no change making the two pulses the same as claimed.).
Regarding claim 17, Albrecht discloses the method of claim 11, wherein the brightness information of the frame comprises average pixel level (APL) data representing an average brightness of pixels included in the frame, and the identifying of the brightness information of the current frame comprises identifying the APL data corresponding to the current frame (paragraphs [0035], [0040] describes changes in average pixel luminance are detected and appropriately displayed via the tone mapping engine 24.). 
Regarding claim 18, Albrecht discloses the method of claim 11, further comprising: receiving a user input for adjusting the brightness of the backlight unit; changing the brightness of the backlight unit based on the user input; storing adjusted brightness information of the backlight unit based on adjusting the brightness of the backlight unit; and adjusting the plurality of backlight control patterns based on the stored adjusted brightness information of the backlight unit (Figure 10 and paragraph [0058] describes to adjust the backlight control patterns (depicted in figure 12) regarding KP based on user inputs and/or ambient light. Paragraph [0060] that the curve of adjustment of figure 10 may be stored in the device.). 
Regarding claim 19, Albrecht discloses the method of claim 18, wherein the changing of the plurality of backlight control patterns comprises adjusting the plurality of backlight control patterns by using at least one neural network (The definition of neural network regards a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates. Claiming “neural network” with no definition of operation or creation implies the broadest most reasonable interpretation regarding the definition of neural network itself to be applied. In this particular case, paragraph [0058] of prior art Albrecht discloses the series of algorithms of detecting dim ambient light for automatically lower brightness settings and relates this to a user perform the function of lowering brightness (via input) when the human user detects dim ambient light. This describes a neural network in adjusting backlight control patterns.). 
Regarding claim 20, Albrecht discloses the method of claim 18, wherein the changing of the plurality of backlight control patterns comprises adjusting the plurality of backlight control patterns based on an amount of the stored adjusted brightness information of the backlight unit being greater than or equal to a threshold value (As stated in regards to claim 6, claiming an undefined/arbitrary amount to be equal to an undefined threshold comprises the broadest most reasonable interpretation that the value is itself or equal to itself. Prior art Albrecht discloses in paragraph [0060] to store the function representing the curve of figure 10 utilized in figure 12 so that the control circuitry can calculate the desired KP based on the current system brightness setting). 

Response to Arguments
4.		Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant argues prior art Albrecht does not disclose the newly amended subject matter. Applicant states that prior art Albrecht does disclose knee points (threshold value for determining the control method of the backlight source) which can be changed according to display brightness setting, and the brightness range of the backlight varies according to the knee point. Additionally, applicant admits Albrecht discloses determining brightness settings by user input on a touch display. Further, the argument itself identifies some aspects of the prior art and then states because of such “the prior art does not disclose” and copies the entirety of the newly amended subject matter. This does not specifically point out how the language of the claims patentably distinguishes them from the references thereby making the argument a spurious argument failing to comply with 37 CFR 1.111(b).
To rebut the spurious argument a summary of the applied rejection is given below.
The claims state to select a backlight control pattern from a plurality of control patterns. As admitted by applicant above, prior art Albrecht discloses a plurality of means of selecting backlight control patterns such as manually by a user on a touch screen or the stored control patterns of KP 80, 82, and 84. The illuminance information, while not indefinite, is not specifically defined leaving a broad scope of interpretation. The rejection interprets illumination information to regard ambient illuminance which is measured and utilized to modify KP (backlight control patterns) (paragraph [0065]-[0066]). 
Further, the control patterns are claimed to comprise a shape. The statement in and of itself implies a level of indefiniteness (however not rejected as indefinite). To further prosecution the definition of such is found in light of the specification. Support for the subject matter is found within the description of the current application’s figure 4 describing slope as the shape. While the claims are examined in light of the specification, claiming “shape” comprises a scope of interpretation broader than a slope of measured points. Prior art Albrecht discloses in figure 12 a backlight control pattern which comprises a slope and therefore a shape.
The claims additionally state the backlight control pattern must represent a relationship between brightness information of a frame and brightness information of the backlight unit. The brightness information of a frame is not specifically defined and comprises a scope of interpretation which comprises any data with any relationship regarding brightness during the frame period. The rejection interprets such to regard a value at system brightness level/information and a value of backlight luminance/brightness (paragraph [0063]. Paragraphs [0073]-[0074] describes brightness information regards display data given in frames.
The above summarizes the rejection applied to the newly amended subject matter. The rejection is maintained final necessitated by amendment.

Conclusion
5.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622